Sub-Item 77M: Mergers Effective May 22, 2017, the Henderson High Yield Opportunities Fund (the Acquired Fund), a series of Henderson Global Funds, was reorganized with and into the T. Rowe Price U.S. High Yield Fund (the Surviving Fund), a series of the Registrant (the Reorganization). Pursuant to the Reorganization, the Acquired Fund transferred all of its assets to the Surviving Fund, and the Surviving Fund assumed all liabilities of the Acquired Fund. The Acquired Fund was liquidated and terminated, and shareholders of the Acquired Fund became shareholders of the Surviving Fund.
